Case: 20-1732    Document: 73     Page: 1    Filed: 10/19/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

   BILLIE O. STONE, DBA STOBIL ENTERPRISE,
                    Appellant

                             v.

        SECRETARY OF VETERANS AFFAIRS,
                     Appellee
              ______________________

                        2020-1732
                  ______________________

     Appeal from the Civilian Board of Contract Appeals in
 No. 5698-R, Administrative Judge Harold C. Kullberg, Ad-
 ministrative Judge Beverly M. Russell, Administrative
 Judge Marian Elizabeth Sullivan.
                  ______________________

                Decided: October 19, 2021
                 ______________________

    BILLIE STONE, San Antonio, TX, pro se.

     ERIC JOHN SINGLEY, Commercial Litigation Branch,
 Civil Division, United States Department of Justice, Wash-
 ington, DC, for appellee. Also represented by BRIAN M.
 BOYNTON, ROBERT EDWARD KIRSCHMAN, JR., PATRICIA M.
 MCCARTHY.
                   ______________________
Case: 20-1732     Document: 73      Page: 2    Filed: 10/19/2021




 2                   STONE   v. SECRETARY OF VETERANS AFFAIRS



  Before NEWMAN, LOURIE, and O’MALLEY, Circuit Judges.
 PER CURIAM.
      Billie O. Stone d/b/a Stobil Enterprise appeals the Ci-
 vilian Board of Contract Appeals’ decision to grant the gov-
 ernment’s motion for summary judgment and to deny Mr.
 Stone’s motion for summary judgment. Stobil Enter. v.
 Dep’t of Veterans Affs. (“Board Decision”), CBCA 5698,
 19-1 BCA ¶ 37,428. Because we are unpersuaded by Mr.
 Stone’s arguments, we affirm.
                         BACKGROUND
     The Department of Veterans Affairs (“VA”) awarded
 Mr. Stone a contract to provide janitorial and food support
 services for a VA inpatient living program in Texas. The
 contract incorporated FAR 52.222-41, which requires con-
 tractors to pay their service employees wages and fringe
 benefits in accordance with the wage determination at-
 tached to the contract. See FAR 52.222-41(c) (2008). The
 contract also incorporated FAR 52.222-43. This regulation
 provides that the applicable Department of Labor wage de-
 termination for a multiple year or option contract is the
 wage determination that is current on the anniversary
 date of the multiple year contract or the beginning of each
 renewal option period. See FAR 52.222-43(c) (2008). FAR
 52.222-43 further provides for contract price adjustments
 based on actual increases or decreases in wages and fringe
 benefits that result from the applicable wage determina-
 tion:
     The contract price, contract unit price labor rates,
     or fixed hourly labor rates will be adjusted to reflect
     the Contractor’s actual increase or decrease in ap-
     plicable wages and fringe benefits to the extent
     that the increase is made to comply with or the de-
     crease is voluntarily made by the Contractor as a
     result of:
Case: 20-1732     Document: 73    Page: 3   Filed: 10/19/2021




 STONE   v. SECRETARY OF VETERANS AFFAIRS                 3



    (1) The Department of Labor wage determination
    applicable on the anniversary date of the multiple
    year contract, or at the beginning of the renewal
    option period. . . .
 FAR 52.222-43(d).
      Mr. Stone’s contract included a base year of January 1
 to December 31, 2009 and four option years, which ex-
 tended through December 31, 2013. The VA exercised all
 four options and further extended the term of Mr. Stone’s
 contract through June 30, 2014. The contract and each
 modification to exercise an option or extend the term spec-
 ified or attached the applicable Department of Labor wage
 determination and revision number. See Appellee’s Appx.
 56, 79–83, 86–111. Each wage determination listed the
 wage rates by occupation and fringe benefits, including
 health and welfare benefits.
     The VA awarded Mr. Stone a second contract to con-
 tinue providing food support services from July 1 to Decem-
 ber 31, 2014. The VA extended the term of this contract
 through January 31, 2015. This contract incorporated FAR
 52.222-41 but not FAR 52.222-43. The VA attached the ap-
 plicable Department of Labor wage determination to this
 contract.
     In December 2013, in response to a complaint from one
 of Mr. Stone’s service employees, the Department of Labor
 began investigating whether Mr. Stone had paid his em-
 ployees prevailing wages and fringe benefits. In May 2015,
 the Department of Labor determined that Mr. Stone owed
 a total of $104,800.27 in back wages to his employees for
 work periods between November 2011 and September
 2013. Appellee’s Appx. 235–37. In January 2016, the De-
 partment of Labor corrected its figure to $99,780.98. 1 The


    1   We express no opinion on whether the Department
 of Labor’s final amount of $99,780.98 is correct.
Case: 20-1732    Document: 73     Page: 4    Filed: 10/19/2021




 4                  STONE   v. SECRETARY OF VETERANS AFFAIRS



 Department of Labor requested that the VA withhold funds
 due to Mr. Stone under his contracts and transfer the with-
 held funds to the Department of Labor.
     Concurrent with the Department of Labor’s investiga-
 tion, in December 2013, Mr. Stone submitted a request for
 an adjustment resulting from increases in prevailing
 wages and fringe benefits. In August 2014, Mr. Stone re-
 newed his request and also sought compensation for losses
 of equipment and supplies. In January 2015, Mr. Stone
 submitted an updated figure of $116,866.40. Mr. Stone cal-
 culated this figure by aggregating the increase in wages
 and fringe benefits over the term of both contracts, using a
 2080-hour work year, i.e., a 40-hour work week.
      In response to Mr. Stone’s requests, the VA asked for
 Mr. Stone’s actual pay records. On review of the records,
 the VA determined that it owed Mr. Stone $21,865.37 for
 increases in health and welfare benefits. The VA calcu-
 lated this figure by aggregating the increase in fringe ben-
 efits over the term of both contracts, based on the actual
 hours each employee worked. The VA did not grant any
 adjustment for increases in wage rate because Mr. Stone
 paid his employees more than the wage rate required by
 the applicable Department of Labor wage determination.
 Mr. Stone and the VA memorialized this adjustment in a
 modification of Mr. Stone’s first contract. Although Mr.
 Stone released the government from further adjustments
 attributable to the same set of facts or circumstances, an
 exception to the release preserved Mr. Stone’s dispute over
 the amount of back wages that the VA owed him.
     Pursuant to the Department of Labor’s request to with-
 hold funds owed to Mr. Stone, the VA transferred the
 $21,865.37 to the Department of Labor. The VA also trans-
 ferred to the Department of Labor other amounts owed to
 Mr. Stone, including his last contract payment and the
 VA’s payments for Mr. Stone’s losses of equipment and
Case: 20-1732     Document: 73     Page: 5    Filed: 10/19/2021




 STONE   v. SECRETARY OF VETERANS AFFAIRS                    5



 supplies. As of January 4, 2016, the Department of Labor
 asserts that Mr. Stone still owes $62,117.37 in back wages.
      In November 2016, Mr. Stone submitted a certified
 claim to the VA contracting officer seeking, inter alia,
 (a) the $95,001.03 difference between his requests for an
 adjustment and the adjustment of $21,865.37 that the VA
 paid him, (b) accompanying increases in social security and
 unemployment taxes and workers’ compensation insur-
 ance, (c) administrative costs, (d) harm and damages, and
 (e) interest. The VA contracting officer denied Mr. Stone’s
 claims. The contracting officer explained that the VA paid
 Mr. Stone $21,865.37 for increases in health and welfare
 benefits based on actual employee hours worked. The con-
 tracting officer denied Mr. Stone’s other claims for a lack of
 supporting documentation to substantiate them.
     Mr. Stone appealed the contracting officer’s decision to
 the Civilian Board of Contract Appeals. On appeal, the
 parties each moved for summary judgment. The Board or-
 dered the parties to submit supplemental briefing and ad-
 ditional evidence because neither party had supported its
 motion with “the type of evidence required to demonstrate
 entitlement to summary relief.” Appellee’s Appx. 472, 474.
 Among the evidence that Mr. Stone submitted was a
 demonstrative schedule of costs describing each of Mr.
 Stone’s claims, the agency’s actions in response to Mr.
 Stone’s claims, and the amount Mr. Stone sought.
     On September 10, 2019, the Board denied Mr. Stone’s
 motion for summary judgment and granted the VA’s mo-
 tion. Board Decision, slip op. at 14. As to Mr. Stone’s claim
 for a greater adjustment, the Board determined that, alt-
 hough Mr. Stone had multiple opportunities to include ma-
 terials in the record to support his claim, he produced no
 evidence raising a genuine issue as to whether the VA owes
 him an additional amount. Id. at 11. The Board deter-
 mined that Mr. Stone could not receive the amount he
 sought under FAR 52.222-43 because Mr. Stone calculated
Case: 20-1732     Document: 73      Page: 6    Filed: 10/19/2021




 6                   STONE   v. SECRETARY OF VETERANS AFFAIRS



 his figure using projected hours worked and not actual
 hours worked. Id. The Board found the affidavits of Mr.
 Stone and his contract manager conclusory and explained
 that the deposition testimony of VA contracting officers did
 not show Mr. Stone’s entitlement to summary judgment.
 Id. at 12–13. Because Mr. Stone did not meet his burden
 to defeat the VA’s motion, the Board granted the VA sum-
 mary judgment on this claim. 2 Id. at 13.
     The Board also granted the VA summary judgment on
 Mr. Stone’s other claims. Id. at 7–8, 13–14. The Board
 explained that FAR 52.222-43 expressly excludes adminis-
 trative costs from adjustments based on increases in wages
 and fringe benefits.       Id. at 13–14 (quoting FAR
 52.222-43(e)). The Board further explained that Mr.
 Stone’s claim for harm and damages, which includes dam-
 ages for lost business opportunities outside of the two con-
 tracts at issue on appeal, was too remote and speculative
 to be recoverable. Id. at 14. Finally, the Board concluded
 that Mr. Stone was not entitled to interest because there
 was no amount due on his claims. Id.
     Mr. Stone timely appealed to this court. We have ju-
 risdiction under 28 U.S.C. § 1295(a)(10).
                          DISCUSSION
     Our review of Board decisions is governed by 41 U.S.C.
 § 7107. We review the Board’s conclusions of law, includ-
 ing grants of summary judgment, without deference. See
 Rex Sys., Inc. v. Cohen, 224 F.3d 1367, 1371 (Fed. Cir.


     2    The Board rejected the VA’s other grounds for sum-
 mary judgment on Mr. Stone’s claim for a greater adjust-
 ment, including that (1) Mr. Stone released the VA from
 liability by agreeing to the modification of the first contract
 and (2) Mr. Stone failed to provide timely notice of the in-
 crease in wages and fringe benefits as required by FAR
 52.222-43. Board Decision, slip op. at 9–10.
Case: 20-1732     Document: 73      Page: 7    Filed: 10/19/2021




 STONE   v. SECRETARY OF VETERANS AFFAIRS                     7



 2000); 41 U.S.C. § 7107(b)(1). We review the Board’s deci-
 sions on questions of fact with deference, only setting them
 aside if they are “(A) fraudulent, arbitrary, or capricious;
 (B) so grossly erroneous as to necessarily imply bad faith;
 or (C) not supported by substantial evidence.” See Boeing
 Co. v. Sec’y of Air Force, 983 F.3d 1321, 1333 (Fed. Cir.
 2020); 41 U.S.C. § 7107(b)(2).
      The Federal Rules of Civil Procedure require a court to
 grant summary judgment if the moving party shows that
 there is no genuine dispute as to any material fact and it is
 entitled to judgment as a matter of law. Fed. R. Civ. P.
 56(a). Disputed facts are material only if they “might affect
 the outcome of the suit under the governing law,” and dis-
 putes about a material fact are only genuine “if the evi-
 dence is such that a reasonable jury could return a verdict
 for the nonmoving party.” Anderson v. Liberty Lobby, Inc.,
 477 U.S. 242, 248 (1986). There is no genuine dispute as
 to any material fact where the nonmoving party bears the
 burden of proof on an issue and fails to make a showing
 sufficient to establish the existence of an element essential
 to its case. See Celotex Corp. v. Catrett, 477 U.S. 317, 322–
 23 (1986). This is because the failure of proof concerning
 an essential element of the nonmoving party’s case “neces-
 sarily renders all other facts immaterial.” Id.
     On appeal, Mr. Stone principally argues that the Board
 erred in granting the government summary judgment on
 his claim for a greater adjustment under FAR 52.222-43.
 FAR 52.222-43 provides for the adjustment of contract
 price, contract unit price labor rates, or fixed hourly labor
 rates “to reflect the Contractor’s actual increase . . . in ap-
 plicable wages and fringe benefits to the extent that the
 increase is made to comply with” the applicable Depart-
 ment of Labor wage determination. FAR 52.222-43(d). The
 FAR provides the following example of a proper adjustment
 calculation:
Case: 20-1732    Document: 73     Page: 8    Filed: 10/19/2021




 8                  STONE   v. SECRETARY OF VETERANS AFFAIRS



     For example, the prior year wage determination re-
     quired a minimum wage rate of $4.00 per hour.
     The Contractor chose to pay $4.10. The new wage
     determination increases the minimum rate to
     $4.50 per hour. Even if the Contractor voluntarily
     increases the rate to $4.75 per hour, the allowable
     price adjustment is $.40 per hour[.]
 Id. This example illustrates two principles with regard to
 an adjustment based on increases in wages and fringe ben-
 efits. First, the adjustment only includes the increase in
 applicable wages and fringe benefits that a contractor ac-
 tually experiences, even if the Department of Labor wage
 determination reflects a larger increase. Second, an ad-
 justment does not include voluntary increases above the
 new wage determination. In this way, the adjustment only
 covers increases that are “made to comply with” the appli-
 cable Department of Labor wage determination. Id.
     Here, the Board correctly granted the government
 summary judgment because Mr. Stone failed to raise a gen-
 uine dispute of material fact as to whether the VA owes
 him a greater adjustment under FAR 52.222-43. Because
 the government (and not Mr. Stone) is entitled to judgment
 as a matter of law, the Board also correctly denied Mr.
 Stone summary judgment. In particular, Mr. Stone failed
 to show that his actual increases in applicable wages and
 fringe benefits exceeded the amount that the VA calcu-
 lated. As the Board explained, Mr. Stone’s calculation of
 an adjustment of $116,866.40 assumes 2080 work hours
 per year per employee. Board Decision, slip op. at 11. But
 Mr. Stone has not sufficiently shown that his employees
 actually worked 2080 hours per year, a necessary element
 to receive a greater adjustment. See Celotex Corp., 477
 U.S. at 322–23. As the Board explained, the conclusory af-
 fidavits of Mr. Stone and his contract manager that the VA
 owes Mr. Stone additional money are not enough to prevent
 the award of summary judgment. Board Decision, slip op.
 at 12; see also Barmag Barmer Maschinenfabrik AG v.
Case: 20-1732     Document: 73    Page: 9    Filed: 10/19/2021




 STONE   v. SECRETARY OF VETERANS AFFAIRS                  9



 Murata Machinery, Ltd., 731 F.2d 831, 836 (Fed. Cir. 1984)
 (“Mere denials or conclusory statements are insufficient.”).
 Indeed, according to the VA’s calculation, which reflects
 the hours worked from Mr. Stone’s actual pay records, Mr.
 Stone’s employees did not work 2080 hours per year.
     We are unpersuaded by Mr. Stone’s arguments on ap-
 peal. First, Mr. Stone argues that the Board deliberately
 ignored probative evidence, including: (a) admissions un-
 der oath that the VA contracting officer erred in his calcu-
 lation of the adjustment and that the VA was willing to
 compensate Mr. Stone, (b) findings by the Department of
 Labor that the VA failed to inform Mr. Stone of increases
 in wages and fringe benefits and that Mr. Stone’s employ-
 ees were owed back wages, (c) requests from Mr. Stone’s
 employees for the amounts of back wages that the Depart-
 ment of Labor found, and (d) allegations that the govern-
 ment’s counsel committed perjury. E.g., Appellant’s Br.
 5–9, 17–18, 24, 31–35; see also, e.g., Amicus Br. of Sean
 Dries; Amicus Br. of Sabas Gonzalez, Jr. Mr. Stone con-
 tends that the Board’s disregard of this evidence consti-
 tutes a denial of due process. E.g., Appellant’s Br. 12, 27,
 41.
     The evidence Mr. Stone identifies does not raise a gen-
 uine dispute of material fact that precludes summary judg-
 ment on his claim for a greater adjustment. As the
 Supreme Court explained, a nonmoving party’s failure to
 establish the existence of an essential element to its case
 “necessarily renders all other facts immaterial.” See Ce-
 lotex Corp., 477 U.S. at 322–23. Even if we consider all the
 evidence Mr. Stone cites, Mr. Stone has not shown the ex-
 istence of an actual increase of more than $21,865.37 in ap-
 plicable wages and fringe benefits that was made to comply
 with the applicable Department of Labor wage determina-
 tion, as required by FAR 52.222-43. We therefore see no
 violation of Mr. Stone’s right to due process.
Case: 20-1732    Document: 73     Page: 10   Filed: 10/19/2021




 10                 STONE   v. SECRETARY OF VETERANS AFFAIRS



      We also reject several of Mr. Stone’s characterizations
 of the record. For example, the VA contracting officer did
 not admit to an error in his calculation of the $21,865.37
 amount. He testified that his calculation was correct but
 acknowledged that he adjusted his calculation based on in-
 formation Mr. Stone provided him. We also see no indica-
 tion that the Department of Labor found the VA
 responsible for back wages. Instead, the Department of La-
 bor determined that Mr. Stone owed back wages and re-
 quested the VA withhold and transfer funds owed to Mr.
 Stone. 3 Further, the Department of Labor did not find that
 the VA failed to inform Mr. Stone of increases in wages and
 fringe benefits. Mr. Stone’s reliance on the Department of
 Labor’s Prevailing Wage Resource Book is misplaced. That
 guidance merely describes the Department of Labor’s in-
 vestigation process, which includes reviewing whether fed-
 eral agencies complied with regulations requiring the
 incorporation of the applicable wage determination in the
 initial contract, when they exercise an option, and when
 they extend the contract term. Appellant’s Appx., Ex. M,
 at 3, 5.
     Second, Mr. Stone argues that the Board ignored its
 prior determination that the government presented no ev-
 idence in support of summary judgment. E.g., Appellant’s
 Br. 6, 17, 25, 32. We see no reversible error. When the
 nonmoving party bears the burden of proof on an issue, as
 Mr. Stone does here, the moving party “can simply point
 out the absence of evidence creating a disputed issue of



      3  The Department of Labor’s calculation of back
 wages and the VA’s calculation of an adjustment result in
 different figures. This appeal challenges only the VA’s cal-
 culation. On the record before the Board and us, Mr. Stone
 has not shown a genuine issue of material fact that pre-
 cludes summary judgment on his claim for a greater ad-
 justment.
Case: 20-1732     Document: 73    Page: 11    Filed: 10/19/2021




 STONE   v. SECRETARY OF VETERANS AFFAIRS                  11



 material fact,” after which the nonmoving party must pro-
 duce evidence that there is such an issue in the case. See
 Simanski v. Sec’y of Health & Human Servs., 671 F.3d
 1368, 1379 (Fed. Cir. 2012) (citing Celotex Corp., 477 U.S.
 at 325). As noted, Mr. Stone did not provide evidence to
 raise a genuine issue of material fact that precludes sum-
 mary judgment on his claim for a greater adjustment.
      Finally, Mr. Stone argues that (a) the Board fraudu-
 lently decided the case and (b) no substantial evidence sup-
 ports the Board’s decision. E.g., Appellant’s Br. 15–16, 23,
 32, 39–41, 44. These arguments are premised on standards
 of review in 41 U.S.C. § 7107 for setting aside a Board’s de-
 cision on questions of fact. See 41 U.S.C. § 7107. The Board
 did not engage in factfinding here. See Lemelson v. TRW,
 Inc., 760 F.2d 1254, 1260 (Fed. Cir. 1985) (“If a dispute re-
 quiring a finding exists as to any material fact, summary
 judgment is improper.”). Under the applicable de novo
 standard of review, we hold that the Board correctly
 granted the government summary judgment on Mr. Stone’s
 claim.
                         CONCLUSION
     We have considered Mr. Stone’s remaining arguments,
 including those on his claims for social security and unem-
 ployment taxes, workers’ compensation insurance, other
 harm, and interest. We find them to be without merit and,
 therefore, affirm.
                        AFFIRMED